 1
     JOHN D. FREED (CA State Bar No. 261518)
 2   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 3   San Francisco, California 94111
     Telephone:   (415) 276-6500
 4   Facsimile:   (415) 276-6599
     Email:       jakefreed@dwt.com
 5
     STEVEN E. KLEIN (OR State Bar No. 051165)
 6   (pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
 7   1300 S.W. Fifth Avenue, Suite 2400
     Portland, Oregon 97201
 8   Telephone:     (503) 241-2300
     Facsimile:     (503) 778-5299
 9   Email:         stevenklein@dwt.com

10   Attorneys for Plaintiff
     BOILING CRAB FRANCHISE CO., LLC
11

12                                  IN THE UNITED STATES DISTRICT COURT

13                                       EASTERN DISTRICT OF CALIFORNIA
                                                 SACRAMENTO DIVISION
14

15

16   BOILING CRAB FRANCHISE CO., LLC,                        Case No.: 2:19-cv-01787-JAM-CKD

17                                      Plaintiff,                     ORDER

18            v.

19   JIE M GUAN INC. D/B/A BOILING
     SEAFOOD RESTAURANT; and BOILING
20   SEAFOOD CORPORATION D/B/A BOILING
     SEAFOOD RESTAURANT,
21
                                        Defendants.
22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT – CIV. L.R. 144(A)
     [PROPOSED] ORDER
     4810-4081-1183v.1 0095014-000089
 1                                                 ORDER
 2            Presently before the Court is a stipulation between Plaintiff and Defendant Boiling
 3   Seafood Corporation (“BSC”) to extend the time for BSC to answer, move, or otherwise respond
 4   to Plaintiff’s complaint up to and including December 18, 2019.
 5            Good cause appearing therefor, the Court GRANTS the stipulation, as follows: BSC shall
 6   answer, move, or otherwise respond to Plaintiff’s complaint on or before December 18, 2019.
 7

 8

 9            IT IS SO ORDERED.                            /s/ John A. Mendez____
10                                                         Hon. John A. Mendez
11

12                                                         Date: 12/17/2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT – CIV. L.R. 144(A)
     [PROPOSED] ORDER
     4810-4081-1183v.1 0095014-000089
